DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The withdrawal of claim 11 as being directed to unelected claim 10 is acknowledged. 
Applicants amendments to claim 4 in the response filed 12/4/2020 is persuasive to overcome the previous objection.
Applicant’s amendments, filed 12/4/2020, with respect to the rejection of claim 1 under 35 U.S.C. §112(b) has been fully considered and is persuasive.  The rejection of claim 1 under 35 U.S.C. §112(b) has been withdrawn.
Applicant’s arguments filed 12/04/2020 with respect to claims 1-3, 5, and 8 under 35 U.S.C. §103 are drawn to amended subject matter and are address in the claim rejection section below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to 

Claims 1-5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication Number 2018/0052319 A1 (hereinafter “McCabe”) in view of US Patent Publication 2017/0315384 A1 to Saylor (hereinafter “Saylor”).
For claim 1, McCabe teaches an eye shielding device comprising: 
a frame (frame 104 of spectacles 118) configured for positioning on a head of a user (although not expressly stated, one skilled in the art would obviously understand spectacles are configured to be places over a wearer’s eye and therefore would be configures for positioning on a head of a user); 
a panel coupled to the frame such that the panel is positioned over eyes of the user for shielding the eyes (see annotated fig. 4e wherein the lens is positioned over the viewing direction of a wearer and would therefore provide shielding for a wearers eyes), 

    PNG
    media_image1.png
    573
    954
    media_image1.png
    Greyscale

the panel being transparent (although not specifically described as a transparent panel, McCabe teaches the lens body and/or optical-grade transparent sheet can comprise any suitable optical grade lens materials; thus, a transparent panel would be obvious to one of ordinary skill in the art for providing optical-grade visibility to the wearer, para 0070), the panel comprising an inner layer (first interface layer 490) coupled to an outer layer (second interface layer 497, see annotated fig.4e) such that the inner layer, the outer layer, and a perimeter of the panel define an interior space (the functional layer 494 is spaced apart from the interface layer 490 by a gap 492 formed by spacers 493 disposed over the first interface layer 490, para 0124; and the lens comprises a second interface layer 497 space apart from the functional layer 494 by a gap 496 formed by spaces 495, para 0128) (also see annotated fig. 1d below);

    PNG
    media_image2.png
    323
    605
    media_image2.png
    Greyscale

a power module coupled to the frame (eyewear 118 provided with electronically powered functionality, para 0093); and 
a heating element coupled to the panel (the electrically-power functionality, such as a heating element, incorporated into the lenses, into the frame, and or into other components of eyewear 118, para 0068) and positioned in the interior space (the interior space being defined and the space between the annotated “inner layer” and “outer layer” or gaps 495 and 493 as shown in annotated fig. 4e above) (the functional layer 494 can comprise a heating element comprising an electrically conductive layer that can provide Joule heating, para 0127), 
McCabe does not specifically disclose wherein the heating element is configured to heat air in the interior space. 
However, as explained above, McCabe does teach an implementation of a heating element (“functional layer 494 can comprise a heating element”) and the positioning of the element (at least a portion of the functional layer 494 obviously operates in conjunction with the heating element providing Joule heating).
Nonetheless, attention is directed Saylor teaching an analogous electronically operated optical system comprising functional layers (abstract of Saylor). Specifically, Saylor teaches a lens layer can include heated lens element that can provide anti-fog functionality; wherein, for example, an electrically conductive transparent film of indium tin oxide-base material, zinc oxide-based material, or another suitable conductive material with substantial transparency can be included in the lens and a voltage can be applied across it such that heat is generated or can include non-transparent filaments that heat when a voltage is applied across them, providing an anti-fogging functionality (para 0057 of Saylor). One skilled in the art would readily understand heating the lens element in this manner would obvious heat the air adjacent to the lens via convection heating principles. Modifying McCabe in light of the Saylor teachings would provide the wearer a specific means for reducing fog about a worn lens. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein  McCabe would be modified wherein the heating element is configured to heat air in the interior space, as taught by Saylor, to provide a specific anti-fog functionality to the wearer. 
	The modified McCabe continues to teach: 
the heating element being selectively operationally couplable to the power module wherein the power module is positioned for powering the heating element for heating air in the interior space for driving moisture from exterior surfaces of the panel (the lens includes heating element that comprises an electrically conductive layer of material that is connectable to a power supply via one or more electrodes wherein heating of the eyewear can reduce fogging and improve visibility through the eyewear in certain environmental conditions, para 0068) 

	For claim 2, McCabe does teach the device of claim 1, further comprising: 
the frame being configured as an eyeglass frame (see fig. 1D wherein the frame 104 is a component of eyewear 118); and 
the panel being configured as a pair of lens modules, each lens module being coupled to a respective rim of the eyeglass frame (see fig. 1d wherein McCabe teaches the lenses 102a and 102b are coupled to a respective rim of eye frame 104; McCabe also teaches the lens embodiment in fig. 4e illustrates an example configuration of a lens that may be readily employed in eyeglass frame of eyewear 118, para 0124).  

For claim 3, McCabe does not specifically disclose the device of claim 1, further including at least one of the inner layer and the outer layer comprising a corrective lens wherein the panel is configured for correcting a vision defect of the user.
However, McCabe does teach the lens 102 can be corrective lenses and can be used in any wearable headwear (para 0054). McCabe also teaches a lens component 474 can be disposed over the second interface layer 497 that is opposite to the side on which the functional layer 494 is disposed (para 0129). One skilled in the art would readily understand the second interface layer is readily configurable as a corrective lens component for purposes of assisting the wearer’s vision. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein at least one of the inner layer and the outer layer comprises a corrective lens wherein the panel is configured for correcting a vision defect of a user. 

For claim 4, McCabe does not specifically disclose the device of claim 1, further including at least one of the inner layer and the outer layer comprising at least one of a silver halide and an organic photochromic molecule wherein the panel is configured for darkening when exposed to sunlight for shading the eyes of the user.
	However, McCabe does teach the functional layer 494 can comprise one or more layers, one or more coatings, one or more substrates, one or more laminates or a combination thereof including photo-electrochromic filters and can also be configured to comprise electrochromic functionality, photochromic functionality, darkening functionality, or any combination of these (para 0126 of McCabe). Further, it is well established in the art for such photo chromatic lens components to comprise silver halide (see teaching reference US Patent Publication 2017/0315384 A1 to Saylor, specifically paragraph 0087).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the device of McCabe would further include at least one of the inner layer and the outer layer comprising at least one of a silver halide and an organic photochromic molecule wherein the panel is configured for darkening when exposed to sunlight for shading the eyes of the user. 

For claim 5, McCabe does teach the device of claim 1, further including the power module comprising a battery (see para 0093). 

For claim 8, McCabe does teach the device of claim 1, further including a controller coupled to the frame, the controller being operationally coupled to the power module and the heating element wherein the controller is positioned for selectively coupling the heating element to the power module (see paras 0093 and 0103). 

	For claim 9, the modified McCabe does not specifically disclose the device of claim 8, further including the controller comprising a button, the button being depressible wherein the button is configured for depressing a first time for operationally coupling the heating element to the power module and for depressing a second time for decoupling the heating element from the power module. 
	However, attention is again directed to Saylor. Specifically, Saylor teaches A user interface element can be disposed on the eyewear and configured to change an amount of power provided to the electrode from the power source, the user interface element can be integrated into the frame 104, the ear stems 106, the lens 102, or any combination of these; the user interface element can be configured to allow the user to control activation and deactivation of the electrochromic material; the user interface element can be a switch, button (para 0090). One skilled in the art would readily understand the functionality of a button is to depress. 
Modifying McCabe in light of the Saylor teachings would provide the wearer a specific means for activating the heating functionality. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein McCabe would be further modified to include the controller comprising a button, the button being depressible wherein the button is configured for depressing a first time for operationally coupling the heating element to the power module and for depressing a second time for decoupling the heating element from the power module for purposes of activating and deactivating the heating element. 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over McCabe in view of Saylor and in further view of US Patent Publication Number 2018/0325736 A1 to O’Malley (hereinafter “O’Malley”). 
For claim 6, the modified McCabe does not specifically disclose the device of claim 1, further including the heating element being wire-type. 
However, McCabe does teach the functional layer 494 can comprise a heating element comprising an electrically conductive layer that can provide Joule heating (resistive heating) wherein a power supply supplies electric current across a transparent conductor, such as for example, indium tin oxide (ITO), graphene, ITO silver, and/or another electrically conductive material (para 0080 of McCabe). 
Further attention is directed to O’Malley (US 2018/0325736 A1) teaching analogous heating type of eyewear (see abstract). Specifically, O’Malley teaches it is known in the art not only to employ ITO type films, but also to use carbon-nano-wire heating element or silver nano-wires across all the lens (see paras 0005, 0043, and 0051). One skilled in the art would readily understand the modification to nano-carbon-wires or silver nano-wires requires routine skill in the art to accomplish and is a simple substitution of one well known material for another well known material. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the device of McCabe would be modified to include the heating element being the wire-type, as taught by O’Malley.  

For claim 7, the modified McCabe does not specifically disclose the device of claim 6, further including the heating element extending around the perimeter of the panel.  
However, O’Malley does teach it is known for portions of the heating element to extend around the perimeter of lenses. For example, O’Malley teaches the heating components extending across the lens are attached to two upper bus bars 2206 at the upper perimeter of the lens and to two lower bus bars 2208 at the lower perimeter of the lens for the obvious benefit conducting electrical resistance across the entire lens, including the outer edges, as opposed to only parts of the lens (see para 0127 and fig. 22 below).

    PNG
    media_image3.png
    301
    473
    media_image3.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the device of McCabe would be further modified to include the heating element extending around the perimeter of the panel. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262.  The examiner can normally be reached on Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732   

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732